Per Curiam:

This is an appeal from an order of the district court summarily dismissing a petition for a writ of habeas corpus filed by the appellant, Larry Dale Davis, an inmate of the Kansas State Penitentiary. The appellee is the State of Kansas. The proceedings were filed pro se and are designated as a “Petition for Writ of Habeas Corpus Ad Testificandum Pursuant to K. S. A. 60-1501.”
Appellant contends he has been mistreated during his confinement in the penal institution; that his mistreatment is of a continuing nature; that his rights have been denied; that there are substantial issues of fact to be determined; and that habeas corpus is a proper remedy.
The same questions were before this court in Levier v. State, 209 Kan. 442, 497 P. 2d 265; Hamrick v. Hazelet, 209 Kan. 383, 497 P. 2d 273; and more recently, in Case v. Crouse, 210 Kan. 341, 502 P. 2d 785.
In Levier, we suggested appropriate administrative procedures be established and the remedies required thereby be exhausted before there is a resort to the courts. Revised rules and regulations have been adopted and became effective August 1,1972. As directed in Case v. Crouse, supra, this case is reversed and is remanded with directions to the district court to require the appellant to exhaust his administrative remedies and to order the State Director of Penal Institutions to consider the matter under inmate grievance procedures provided in the rules and regulations.
It is so ordered.